'.El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
 La sección 4 de la Ley núm. 25 aprobada el 17 de julio de 1935 (Legislatura Extraordinaria, págs. 153-155) lee así:
“Toda persona que fuere sorprendida portando o conduciendo cualquier papeleta, billete, ticket, libreta, lista de números o imple-'mentos, a sabiendas de que se utilizan o están utilizando para los juegos ilegales de la ‘bolita’, ‘boli-pool’, combinaciones clandestinas relacionadas con los pools de los hipódromos de Puerto Eico, y lote-rías clandestinas . . . será arrestada inmediatamente. .
José Cintrón Rodríguez fué convicto de infringir este ar-tículo. El único error señalado se refiere a haberse decla-rado sin lugar una excepción perentoria a la denuncia pre-sentada por un jefe de la Policía Insular. Se sostiene que la denuncia imputaba más de un delito. La parte pertinente de la denuncia es que el acusado portaba sobre su persona ciertos tichets y talonarios de “lotería y boli-pool” que se describen más específicamente como 29 tichets impresos en papel amarillo con ciertos números específicos dividiéndose cada tichet en cinco secciones o cupones, y 34 tichets impresos en papel azul con ciertos números que se especifican y estando dividido cada tichet en dos secciones o cupones, y otros nú-meros que se especifican, dividido cada uno en cinco secciones o cupones y talonarios de los mismos colores, los que se uti-lizaban para juegos ilegales y combinaciones clandestinas cuyo juego es ilícito, para vender a razón de 5 centavos cada tichet, entre personas que pagaran o prometieran pagar dicha cantidad en la inteligencia y por correr la aventura de obtener el premio, que en esta lotería asciende a $100 en la inteligencia y acuerdo de que sería agraciada la persona a quien por suerte le tocara el mismo número de las últimas *336tres cifras de dólares que diera el radio como agraciado en. el premio mayor en el sorteo que se verifique el día 10 de-noviembre de 1935 en la República Dominicana, Lotería Na-cional de aquel país, lo que constituye una distribución de-dinero de un juego ilícito conectado con la práctica de las-combinaciones clandestinas, en violación a la sección 4 de-la Ley núm. 25, aprobada en julio 17 de 1935.
La denuncia no imputaba más de un delito.* Las palabras-<£o boli-pool” pueden considerarse como superfluas. Del contexto se desprende con razonable claridad que los ticket# eran billetes clandestinos de lotería, o más específicamente bo-letos usados en esa forma de lotería clandestina conocida por “bolita”. Ya hemos decidido en repetidas ocasiones que las-reglas que gobiernan las acusaciones no serán puestas en vigor estrictamente al ser invocadas como aplicables a las de-nuncias corrientes.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.